                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7

                                   8
                                         ALLISON VALDEZ DELACRUZ,                           CASE NO. 18-cv-00715-YGR
                                   9
                                                       Plaintiff,
                                  10                                                        ORDER ON CROSS-MOTIONS FOR
                                                 vs.                                        SUMMARY JUDGMENT
                                  11
                                         NANCY A. BERRYHILL, as Acting                      Re: Dkt. Nos. 34, 39
                                  12     Commissioner of Social Security,
Northern District of California
 United States District Court




                                  13                   Defendant.

                                  14

                                  15          Plaintiff Allison Valdez Delacruz (“Delacruz”) filed this action against defendant Nancy
                                  16   Berryhill as Acting Commissioner of the Social Security Administration (“Commissioner”),
                                  17   seeking judicial review of the Commissioner’s finding that she was not disabled under section
                                  18   216(i) and 223 of the Social Security Act (the “Act”).
                                  19          Now pending before the Court are the parties’ cross-motions for summary judgment. (Dkt.
                                  20   Nos. 34, 39.) Plaintiff argues that the Administrative Law Judge (“ALJ”) erred by finding that
                                  21   plaintiff did not meet Listing 1.04 on Step Three and that plaintiff had sufficient residual
                                  22   functional capacity to preclude a finding of disability. Based thereon, plaintiff seeks reversal with
                                  23   a finding of disability and an award of benefits.
                                  24          Having carefully considered the papers submitted and the administrative record in this
                                  25   case, and for reasons set forth below, defendant’s cross-motion is DENIED and plaintiff’s motion
                                  26   for summary judgment is GRANTED with instruction that the action be REMANDED to the ALJ for
                                  27   further administrative proceedings consistent with this Order.
                                  28
                                   1   I.     BACKGROUND

                                   2          A.      Procedural History

                                   3          On October 7, 2013, plaintiff filed an application for Title II, Social Security Disability

                                   4   Insurance benefits, claiming disability since June 25, 2013. (Dkt. No. 33, Administrative Record

                                   5   (“AR”) 136.)1 On October 6, 2016, the ALJ held a hearing wherein plaintiff and a vocational

                                   6   examiner testified. (AR 15.) On October 26, 2016, the ALJ issued his determination that plaintiff

                                   7   was not disabled under the Act. (AR 25.) The Appeals Council denied plaintiff’s request to

                                   8   review the ALJ’s decision on December 22, 2017. (AR 1–6.) The ALJ’s decision then became

                                   9   the final decision of the Commissioner. On February 1, 2018, plaintiff initiated the instant action

                                  10   seeking judicial review of the ALJ’s decision. (Dkt. No. 1.)

                                  11          B.      Summary of Evidence in the Underlying Proceedings

                                  12          Delacruz was born in 1971 and was approximately 45 years old at the time of the
Northern District of California
 United States District Court




                                  13   administrative decision herein. (AR 66.) From 1996 to 2013, she worked as a surgical technician.

                                  14   (AR 64.) She applied for disability benefits in 2013 due to impairment arising out of a work-

                                  15   related back injury and degenerative disc disease. (AR 66.)

                                  16                  1.     Delacruz’s Testimony

                                  17          At the administrative hearing, Delacruz testified she became disabled as of June 25, 2013.

                                  18   (AR 37–38.) Although there was no precipitating event that took place on that day, Delacruz

                                  19   determined that day to be the appropriate onset date because it was her last day of work at the

                                  20   hospital where she was employed. (Id.) As a surgical technician at the hospital, her role had been

                                  21   to ensure that all instruments, supplies, and equipment were prepared for surgical cases, and

                                  22   occasionally, to be present in the operating room in the case of a trauma or emergency. (AR 38.)

                                  23          Delacruz testified that, at the time of the administrative hearing, she could perform “light

                                  24   duty” and a job involving sitting, “as long as they allow me a 10 to 15-minute [break] every hour

                                  25   . . . where I can actually stand up.” (AR 39.) However, she testified that working more than two

                                  26
                                  27          1
                                               The claim was initially denied on January 3, 2014, and reconsideration was denied on
                                       August 26, 2014. (AR 79–87.) Claimant filed a request for hearing on September 9, 2014. (AR
                                  28
                                       88.)
                                                                                      2
                                   1   or three hours per day would cause her significant pain. (AR 47.)

                                   2          At the time of the hearing, Delacruz was not employed. (AR 52.) Delacruz testified that

                                   3   she was taking a college accounting class which involved attending class twice per week, for two

                                   4   hours per class, during which she takes breaks. (AR 53.)

                                   5                  2.      Vocational Expert’s Testimony

                                   6          One vocational expert, Ronald Morrell, briefly testified at the ALJ hearing. The ALJ

                                   7   asked Mr. Morrell to define plaintiff’s past work as a surgical technician under the U.S.

                                   8   Department of Labor Dictionary of Occupational Titles (“DOT”). (AR 37.) Mr. Morrell testified

                                   9   that under the DOT, Delacruz’s job as a surgical technician was considered “light exertionally”

                                  10   and “skilled.” (Id.) He further testified, in response to a question from the ALJ, that surgical

                                  11   technicians had no “transferrable skills to sedentary.” (Id.)

                                  12          When asked by the ALJ whether “there [were] sedentary jobs where someone could stand
Northern District of California
 United States District Court




                                  13   for 10 to 15 minutes hourly,” Mr. Morrell responded in the affirmative. (AR 39.) Further, the

                                  14   ALJ posed the following hypothetical:

                                  15          [I]f a person was limited to three hours work, as indicated by Doctor so and so, would
                                              there be any jobs in the national economy in substantial numbers?
                                  16

                                  17   (AR 45.) Mr. Morrell responded that there were not a substantial number of jobs in the national
                                  18   economy “at three hours per day.” (AR 46.)
                                  19                  3.      Salinas Urgent Care Reports (Sept. 7, 2011 – June 28, 2013)
                                  20          Delacruz saw Dr. Steven Schumann and nurse practitioner Deborah Nelson, among others,
                                  21   at Salinas Urgent Care from at least September 7, 2011 through June 28, 2013. A report titled
                                  22   “Doctor’s First Report of Occupational Injury or Illness,” dated September 7, 2011 and completed
                                  23   by N.P. Nelson, reports that Delacruz exhibited a “stiff” gait but “normal tone and muscle
                                  24   strength.” (AR 418–419.) It further describes Delacruz’s range of motion as “decreased” with
                                  25   “back flexion, extension, and lateral flexion.” (AR 419.) The report indicates that Delacruz was
                                  26   experiencing lower back pain. (Id.)
                                  27          On September 12, 2011, at the request of Dr. Schumann, Delacruz had x-rays taken of her
                                  28   lumbar spine, which showed degenerative disc disease and “moderate 50% degenerative
                                                                                      3
                                   1   narrowing at the L5-S1 disc space,” but no evidence of “fracture or spondylolysis.” (AR 360.)

                                   2   Dr. Schumann then began seeing Delacruz for ongoing treatment related to her back. (AR 404–

                                   3   415.) His records indicate that following an MRI of Delacruz’s lumbar spine on October 3, 2011,

                                   4   Dr. Schumann diagnosed Delacruz with lumbar radiculopathy. (AR 411–412.) He subsequently

                                   5   prescribed medications for pain management. (See AR 408.)

                                   6          Dr. Schumann’s records from 2012 and 2013, when he treated Delacruz on a regular basis,

                                   7   continue to report treatment for lumbar radiculopathy, degeneration of the lumbar disc, and low

                                   8   back pain. For example, a June 26, 2012 report indicate pain aggravated by “bending, squatting,

                                   9   [and] waist bending,” but only moderate tenderness. (AR 666.) Delacruz was encouraged to get

                                  10   an epidural steroid injection. (AR 667.) Further, Dr. Schumann’s records from August 27, 2012

                                  11   report “5/5 graded muscle strength of the iliopsoas, quadriceps, hip adductors, gluteus maximus

                                  12   and medius,” but “limited active [range of motion]” and a “[negative] bilateral straight leg raise.”
Northern District of California
 United States District Court




                                  13   (AR 582.) On December 12, 2012, Dr. Schumann saw Delacruz again. His records report “mild

                                  14   tenderness of the bilateral lumbar paravertebral area” and “[f]orward flexion” of fifteen degrees.

                                  15   (AR 622.) Delacruz was later referred to a psychiatrist for pain management. (AR 690.)

                                  16          Dr. Schumann saw Delacruz again from early to mid-2013. Consistent with his earlier

                                  17   reports, Dr. Schmann’s records continued to report “degeneration of lumbar disc” and “lumbar

                                  18   radiculopathy” during this period. (See, e.g., AR 458–462, 537.) On June 28, 2013, she was

                                  19   discharged from care. (AR 537.)

                                  20                  4.      Dr. Howard’s Report (June 11, 2012)

                                  21          On June 11, 2012, Delacruz saw Dr. Mark Howard for a comprehensive orthopedic spine

                                  22   surgical evaluation, based on the recommendation of Delacruz’s neurosurgeon, Dr. Gus

                                  23   Halamandaris. Dr. Howard’s report indicates limited range of motion and reflexes that are

                                  24   “hyporeflexic but symmetric.” (AR 423.) Dr. Howard also found “L5 hypesthesia.” (Id.)

                                  25   Further, Dr. Howard evaluated Delacruz’s x-rays and MRI from 2011. He concluded that her

                                  26   September 2011 x-ray showed “significant disc space narrowing at L5-S1,” while her October

                                  27   2011 MRI showed no “significant neuro compression or stenosis.” (AR 424.) Dr. Howard

                                  28   reported that Delacruz wanted to undergo surgery only as a “last resort,” and accordingly, he
                                                                                         4
                                   1   recommended at least one epidural before considering a surgical procedure. (Id.)

                                   2                  5.      Dr. Abeliuk’s Report (June 4, 2013 – July 3, 2013)

                                   3          On June 4, 2013, Dr. Oscar Abeliuk, an orthopedic surgeon, completed a Panel Qualified

                                   4   Medical Evaluation in the context of Delacruz’s workers compensation claim. He provided a

                                   5   supplemental report on July 3, 2013.

                                   6          Dr. Abeliuk’s June 2013 report indicates that he performed numerous range of motion tests

                                   7   on Delacruz. (AR 440–443.) His report describes “[s]traight leg-raising in the seated and supine

                                   8   positions [was] positive on the right at 60 degrees and negative on the left at 90 degrees.” (AR

                                   9   444.) An examination of Delacruz’s lower extremities showed “right-side radiculopathy.” (Id.)

                                  10   The circumferences of Delacruz’s calves and thighs measured slightly smaller on her left than her

                                  11   right. (Id.) Dr. Abeliuk concluded that Delacruz required “work preclusions,” including “no

                                  12   lifting over 20 pounds,” “no prolonged standing or walking,” and “no repetitive bending or
Northern District of California
 United States District Court




                                  13   stooping.” (AR 448.)

                                  14          Dr. Abeliuk’s supplemental report from the following month confirmed these findings.

                                  15   (AR 453–454.)

                                  16   II.    LEGAL FRAMEWORK

                                  17          This Court has jurisdiction under 42 U.S.C. section 405(g). The Court may reverse the

                                  18   ALJ’s decision only if it “contains legal error or is not supported by substantial evidence.” Orn v.

                                  19   Astrue, 495 F.3d 625, 630 (9th Cir. 2007). Substantial evidence is “such relevant evidence as a

                                  20   reasonable mind might accept as adequate to support a conclusion.” Burch v. Barnhart, 400 F.3d

                                  21   676, 679 (9th Cir. 2005) (quoting Magallanes v. Bowen, 881 F.2d 747, 750 (9th Cir. 1989)). It is

                                  22   “more than a mere scintilla but less than a preponderance.” Bayliss v. Barnhart, 427 F.3d 1211,

                                  23   1214 n.1 (9th Cir. 2005) (quoting Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)). Where the

                                  24   evidence is susceptible to more than one rational conclusion, the Court must uphold the ALJ’s

                                  25   decision. Burch, 400 F.3d at 679. The Court must “consider the entire record as a whole,

                                  26   weighing both the evidence that supports and the evidence that detracts from the Commissioner’s

                                  27   conclusion, and may not affirm simply by isolating a specific quantum of supporting evidence.”

                                  28   Garrison v. Colvin, 759 F.3d 995, 1009 (9th Cir. 2014) (quoting Lingenfelter v. Astrue, 504 F.3d
                                                                                        5
                                   1   1028, 1035 (9th Cir. 2007)). The Court must rely “only on the reasons provided by the ALJ in the

                                   2   disability determination and may not affirm the ALJ on a ground upon which he did not rely.” Id.

                                   3   at 1010; accord Trevizo v. Berryhill, 871 F.3d 664 (9th Cir. 2017).

                                   4          Under the Social Security Act, individuals who are “under a disability” are eligible to

                                   5   receive benefits. 42 U.S.C. § 423(a)(1)(D). A “disability” is defined as “any medically

                                   6   determinable physical or mental impairment” which prevents one from engaging “in any

                                   7   substantial gainful activity” and is expected to result in death or last “for a continuous period of

                                   8   not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). Such an impairment must result from one or

                                   9   more “anatomical, physiological, or psychological” conditions “demonstrable by medically

                                  10   acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423 (d)(3). The Act limits

                                  11   eligibility for benefits to those whose impairments “are of such severity that [they are] not only

                                  12   unable to do [their] previous work, but cannot, considering [their] age, education and work
Northern District of California
 United States District Court




                                  13   experience, engage in any other kind of substantial gainful work which exists in the national

                                  14   economy[.]” 42 U.S.C. § 423(d)(2)(A); see also Edlund v. Massanari, 253 F.3d 1152, 1156 (9th

                                  15   Cir. 2001).

                                  16          The Act uses a five-step sequential framework to determine whether a claimant is disabled.

                                  17   At Step One, the ALJ must determine whether the claimant is engaged in substantially gainful

                                  18   activity. 20 C.F.R. § 404.1520(b). A person is engaged in substantially gainful activity if engaged

                                  19   in work involving significant physical or mental activities. 20 C.F.R. § 404.1572(a). Gainful

                                  20   work activity is defined as “work usually done for pay or profit,” regardless of whether the

                                  21   claimant receives a profit. 20 C.F.R. § 404.1572(b). If the claimant is presently engaged in

                                  22   substantially gainful activity, she is not disabled. If the claimant is not engaged in substantially

                                  23   gainful activity, the ALJ proceeds to Step Two.

                                  24          At Step Two, the ALJ must determine whether the claimant has an impairment or

                                  25   combination of impairments that is severe. 20 C.F.R. §§ 404.1520(c), 416.920(c). A “severe”

                                  26   impairment is defined in the regulations as one that significantly limits an individual’s ability to

                                  27   perform basic work activities. If the claimant does not have a severe impairment or combination

                                  28   of impairments, he is not disabled. If the claimant does have a severe impairment or combination
                                                                                          6
                                   1   of impairments, the ALJ proceeds to Step Three.

                                   2          At Step Three, the ALJ must determine whether a claimant’s impairment or combination

                                   3   of impairments “meets or equals” the criteria of an impairment listed in 20 C.F.R. Part 404,

                                   4   Subpart P, Appendix 1. 20 C.F.R. §§ 404.1520(d), 416.920(e). If the claimant’s impairment or

                                   5   combination of impairments meets the listed criteria and the duration requirement, the claimant is

                                   6   disabled. 20 C.F.R. § 404.1509. If not, the ALJ proceeds to the next step.

                                   7          At Step Four, the ALJ must determine whether the claimant has the ability to perform past

                                   8   relevant work. 20 C.F.R. § 404.1520(f). Before reaching Step Four in the sequential evaluation,

                                   9   the ALJ must determine the claimant’s residual functional capacity (“RFC”). 20 C.F.R.

                                  10   § 404.1520(e). A claimant’s RFC consists of the ability to engage in physical and mental work

                                  11   activity on an ongoing basis, in spite of any limitations from impairments. The ALJ considers

                                  12   both severe and non-severe impairments in determining the claimant’s RFC. 20 C.F.R.
Northern District of California
 United States District Court




                                  13   §§ 404.1520(e), 416.920(e). If the claimant has the RFC to perform past relevant work, then the

                                  14   person is not disabled. If the claimant is unable to do past relevant work or has no past relevant

                                  15   work, the ALJ proceeds to the final step in the sequential evaluation.

                                  16          At Step Five, the ALJ considers the claimant’s RFC, age, education, and work experience

                                  17   to determine whether the claimant can perform any other work. 20 C.F.R. §§ 404.1520(f),

                                  18   416.920(f). “Substantial work activity is work activity that involves doing significant physical or

                                  19   mental activities. . . . [W]ork may be substantial even if it is done on a part-time basis or if you do

                                  20   less, get paid less, or have less responsibility than when you worked before.” 20 C.F.R.

                                  21   §§ 404.1572(a), 416.972(a). If the claimant can perform other work, he is not disabled. If the

                                  22   claimant cannot perform other work and fulfills the duration requirement, he is disabled.

                                  23   III.   THE ALJ’S DECISION

                                  24          In an eleven-page decision dated October 26, 2016, the ALJ applied the five-step

                                  25   sequential analysis to determine whether plaintiff is eligible for disability insurance benefits.

                                  26   Briefly, the ALJ determined as follows:

                                  27          A.      Step One

                                  28          As to Step One of the analysis, the ALJ found that Delacruz had not engaged in substantial
                                                                                          7
                                   1   gainful activity since the alleged onset date of June 25, 2013. (AR 17.) Although Delacruz may

                                   2   have worked as a surgical technician during this period, the ALJ found this work did not rise to the

                                   3   level of substantial gainful activity. Further, Delacruz’s receipt of income in the form of workers’

                                   4   compensation and unemployment benefits did not constitute substantial gainful activity. (Id.)

                                   5          B.      Step Two

                                   6          At Step Two, the ALJ found Delacruz had the following severe impairments: degenerative

                                   7   disc disease of the lumbosacral spine with a disc bulge at L4-L5, and lumbar radiculopathy. (Id.)

                                   8          C.      Step Three

                                   9          At Step Three, the ALJ found that Delacruz did not have an impairment or combination of

                                  10   impairments that met or medically equaled the severity of one of the listed impairments in 20

                                  11   C.F.R. Part 404, Subpart P, Appendix 1, including Listing 1.04 (disorders of the spine) and Listing

                                  12   11.14 (peripheral neuropathies). (AR 18.)
Northern District of California
 United States District Court




                                  13          D.      RFC Determination

                                  14          The ALJ found the Delacruz had “the residual functional capacity to perform light work as

                                  15   defined in 20 CFR. 404.1567(b) with some exceptions.” (AR 18.) Specifically, the ALJ found

                                  16   that Delacruz could “lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand

                                  17   and/or walk for about four hours in an eight-hour workday; and sit for about six hours in an eight-

                                  18   hour workday, with normal breaks.” (Id.) The ALJ further found that Delacruz could

                                  19   “occasionally climb ramps, stairs, ladders, and scaffolding.” (Id.) However, the ALJ noted that

                                  20   Delacruz “must avoid repetitive bending or stooping” and “should avoid exposure to hazardous

                                  21   machinery and heights.” (Id.) In making his finding as to RFC, the ALJ noted that he considered

                                  22   “all symptoms and the extent to which these symptoms can reasonably be accepted as consistent

                                  23   with the objective medical evidence and other evidence, based on the requirements of 20 CFR.

                                  24   404.1529 and SSR 96-4p.” (AR 18.) The ALJ also “considered opinion evidence in accordance

                                  25   with the requirements of 20 CFR. 404.1527 and SSRs 96-2p, 96-5p, 96-6p, and 06-3p.” (Id.)

                                  26          While the ALJ found that Delacruz’s medically determinable impairments reasonably

                                  27   could be expected to produce her symptoms, the ALJ determined that “statements concerning the

                                  28   intensity, persistence and limiting effects of these symptoms are not entirely consistent with the
                                                                                         8
                                   1   medical evidence and other evidence in the record.” (AR 19.) Specifically, the ALJ noted that

                                   2   while Delacruz alleged that she was limited in her ability to work at any exertional level, she also

                                   3   reported that she could perform a wide range of activities of daily living and some multi-step

                                   4   tasks. (Id.) Further, the ALJ found that Delacruz’s assertion that her chronic low back pain and

                                   5   radicular complaints significantly limited her ability to perform work at any exertional level did

                                   6   not comport with multiple reports that Delacruz was not a candidate for surgical intervention and

                                   7   experienced symptom relief with epidural steroid injections. (Id.)

                                   8          In addition, the ALJ summarized and weighed medical evidence, including: (1) records

                                   9   from Salinas Urgent Care for the period of September 7, 2011 through June 28, 2013, when

                                  10   Delacruz was treated by Dr. Schumann and N.P. Nelson; and (2) findings from other doctors,

                                  11   including orthopedic surgeons (Dr. Wong and Dr. Howard) and a neurosurgeon (Dr.

                                  12   Halamandaris). (AR 20–21.) Further, the ALJ weighed opinion evidence submitted by an
Northern District of California
 United States District Court




                                  13   orthopedic surgeon who evaluated Delacruz in the context of a workers’ compensation claim (Dr.

                                  14   Abeliuk), a consultive examiner (Dr. Hernandez), and physicians from the Office of Disability

                                  15   Determination (Dr. Friedman and Dr. Horn). (AR 21–23.)

                                  16          E.      Step Four

                                  17          At Step Four of the analysis, the ALJ found that Delacruz was unable to perform her past

                                  18   relevant work as a surgical technician because “it would require her to stand and/or walk for more

                                  19   than four hours in an eight-hour workday.” (AR 23.)

                                  20          F.      Step Five

                                  21          Finally, as to Step Five, the ALJ found that, considering Delacruz’s age, education, work

                                  22   experience, and RFC, there were jobs that existed in significant numbers in the national economy

                                  23   that she could perform. (AR 24.) In so finding, the ALJ noted that Delacruz was 41 years old at

                                  24   the time of the alleged onset date. (Id.) Further, the ALJ found that Delacruz had competed two

                                  25   years of college, and therefore, could be categorized as having at least a high school education.

                                  26   (Id.) In addition, the ALJ noted that transferability of job skills was not material to his disability

                                  27   determination because “using the Medical-Vocational Rules as a framework supports a finding

                                  28   that [Delacruz] is ‘not disabled,’ whether or not [Delacruz] has transferable job skills.” (Id.) The
                                                                                          9
                                   1   ALJ went on to conclude that Delacruz’s “limitations have little or no effect on the occupational

                                   2   base of unskilled light work” which “include[d] the capacity to perform sedentary work.” (Id.)

                                   3   The ALJ determined that there were “approximately 1600 light and sedentary unskilled

                                   4   occupations . . . , with each occupation representing numerous jobs in the regional or national

                                   5   economy,” and that if Delacruz could perform even half of these jobs, “she would have a very

                                   6   favorable vocational profile.” (Id. at 24–25.)2

                                   7   IV.    DISCUSSION

                                   8          As no dispute exists on Steps One and Two, the Court moves directly to address each

                                   9   argument at Step Three.

                                  10          A.      The ALJ’s Step Three Determination

                                  11          Plaintiff argues the ALJ erred by finding that plaintiff did not meet Listing 1.04 on Step

                                  12   Three. For a claimant to show that her impairment matches a Listing, it must meet all of the
Northern District of California
 United States District Court




                                  13   specified medical criteria. Sullivan v. Zebley, 493 U.S. 521, 530 (1990). For a claimant to

                                  14   establish that an unlisted impairment is equivalent to a listed impairment, “[s]he must present

                                  15   medical findings equal in severity to all the criteria for the one most similar listed impairment.”

                                  16   Id. at 531 (emphasis in original); see also 20 C.F.R. § 404.1526(b)(1)(ii) (impairment is medically

                                  17   equivalent if it is “at least of equal medical significance” to a listed impairment). If the ALJ finds

                                  18   that a claimant’s impairment or a combination of impairments meet or equal a Listing, then the

                                  19   claimant is disabled. Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir. 2014)

                                  20

                                  21

                                  22

                                  23          2
                                                  Plaintiff contends that the ALJ erred by analyzing Steps Four and Five because such
                                       analysis is not required if an impairment meets or equals a Listing in Step Three. (Motion at 2, 8-
                                  24
                                       9; Reply at 5.) Similarly, plaintiff argues that she is entitled to benefits because the ALJ found
                                  25   that she had not engaged in “substantial gainful activity” under Step One. (Cross-Motion at 1.)
                                       Plaintiff’s arguments, however, misunderstand the five-step test, wherein each step has
                                  26   independent requirements for a “disability” finding, and the ALJ must proceed through each step
                                       until he reaches such a finding. Thus, a “substantial gainful activity” finding under Step One does
                                  27   not necessitate a finding that plaintiff has satisfied Step Three. Further, if an ALJ properly
                                       determines that a claimant does not satisfy Step Three, it is appropriate for the ALJ to proceed to
                                  28
                                       Steps Four and Five.
                                                                                           10
                                   1          Here, plaintiff contends that the record supports a finding that her impairment meets or

                                   2   equals the requirements of Listing 1.04, while the Commissioner argues that plaintiff has not met

                                   3   her burden of showing that she meets each requirement of Listing 1.04. (Dkt. No. 34 (“Motion”)

                                   4   at 3–7; Dkt. No. 39 (“Cross-Motion”) at 4.) Listing 1.04, provides, in pertinent part, as follows:

                                   5          1.04 Disorders of the spine (e.g., herniated nucleus pulposus, spinal arachnoiditis, spinal
                                              stenosis, osteoarthritis, degenerative disc disease, facet arthritis, vertebral fracture),
                                   6
                                              resulting in compromise of a nerve root (including the cauda equina) or the spinal
                                   7          cord. With:

                                   8          A. Evidence of nerve root compression characterized by neuro-anatomic distribution of
                                              pain, limitation of motion of the spine, motor loss (atrophy with associated muscle
                                   9          weakness or muscle weakness) accompanied by sensory or reflex loss and, if there is
                                  10          involvement of the lower back, positive straight-leg raising test (sitting and supine); or

                                  11          B. Spinal arachnoiditis, confirmed by an operative note or pathology report of tissue
                                              biopsy, or by appropriate medically acceptable imaging, manifested by severe burning or
                                  12          painful dysesthesia, resulting in the need for changes in position or posture more than once
Northern District of California
 United States District Court




                                              every 2 hours[.]
                                  13
                                       The totality of the ALJ’s Step Three determination provided as follows:
                                  14
                                              The claimant does not have an impairment or combination of impairments that meets
                                  15
                                              or medically equals the severity of one of the listed impairments in 20 CFR Part 404,
                                  16          Subpart P, Appendix 1 (20 CRF 404.1520(d), 404.1525 and 044.1526)

                                  17          While the claimant’s medically determinable impairment is severe, the record does not
                                              specifically establish that it, either singly or in combination with another medically
                                  18          determinable impairment, meets or medically equals the severity requirements of listings
                                              1.04 (disorders of the spine), 11.14 (peripheral neuropathies), or any other listing described
                                  19          in the Listing of Impairments at 20 CFR, Part 404, subpart P, appendix 1.
                                  20   (AR 18, emphasis in original.)
                                  21          The Ninth Circuit has held that “an ALJ must evaluate the relevant evidence before
                                  22   concluding that a claimant’s impairments do not meet or equal a listed impairment. A boilerplate
                                  23   finding is insufficient to support a conclusion that a claimant’s impairment does not do so.”
                                  24   Lewis v. Apfel, 236 F.3d 503, 512 (9th Cir. 2001) (emphasis supplied); see also Gonzalez v.
                                  25   Sullivan, 914 F.2d 1197, 1201 (9th Cir. 1990) (noting that although “[i]t is unnecessary to require
                                  26   the [ALJ], as a matter of law, to state why a claimant failed to satisfy every different section of the
                                  27   listing of impairments,” the ALJ’s decision must contain “an adequate statement” of the
                                  28   “foundations on which the ultimate factual conclusions are based”). Here, no such analysis was
                                                                                      11
                                   1   done.

                                   2           The Court recognizes that following the ALJ’s Step Three determination, the ALJ

                                   3   proceeded to Step Four and discussed the record evidence in greater detail there. (AR 18–23.)

                                   4   Although it is not at all clear whether the ALJ considered this evidence in reaching his Step Three

                                   5   determination, the Court nevertheless reviews this portion of the decision insofar as it may lend

                                   6   support to that determination. See Lewis, 236 F.3d at 513 (holding that although an ALJ must

                                   7   “discuss and evaluate the evidence that supports his or her conclusion” as to Step Three, there is

                                   8   no requirement “that the ALJ [] do so under the heading ‘Findings’”); see also Stevens v. Colvin,

                                   9   No. 13-CV-02830-NJV, 2014 WL 7004813, at *4 (N.D. Cal. Dec. 10, 2014) (granting plaintiff’s

                                  10   motion for summary judgment on Social Security appeal where there was “evidence of record

                                  11   regarding [plaintiff’s] impairments,” but the ALJ “ma[de] no mention of . . . why [p]laintiff’s

                                  12   limitations fail to meet the listings.”); Campos v. Colvin, No. C 13-03327 SI, 2014 WL 4635622,
Northern District of California
 United States District Court




                                  13   at *5 (N.D. Cal. Sept. 15, 2014) (“While the ALJ stated that he considered section 3.03 of the

                                  14   listings, the ALJ’s decision does not establish that he evaluated the relevant medical evidence.”).

                                  15           The ALJ’s discussion of the opinion evidence, although reasonably detailed as to his

                                  16   findings on RFC and Step Four, contains few references to medical evidence regarding the Listing

                                  17   1.04 criteria. Indeed, the only medical evidence cited in the ALJ’s decision that specifically

                                  18   supports his Step Three determination comes from Dr. Howard’s report, which indicated “no

                                  19   remarkable neurocompression or spinal stenosis.” (AR 21.) However, this evidence, without

                                  20   more, does not establish that the ALJ’s Step Three determination was based on “substantial

                                  21   evidence.”3 This is especially so where much of the evidence cited by the ALJ contradicts his

                                  22

                                  23           3
                                                  The ALJ’s decision provides a “Summary of the Medical Evidence of Record” and a
                                       “Discussion of the Opinion Evidence.” (AR 20–21.) Mere summarization does not constitute an
                                  24
                                       analysis, discussion, or evaluation.
                                  25           Included in the summary, the ALJ cites the medical records of Dr. Wong, who examined
                                       plaintiff on October 27, 2011. (AR 20.) The Court notes that Dr. Wong’s records report bilateral
                                  26   negative straight-leg raising tests in seating and supine positions, as well as no evidence of muscle
                                       weakness or reflex loss. (AR 401.) This evidence may support a finding that plaintiff fails to
                                  27   satisfy Listing 1.04. However, the ALJ did not address this specific portion of Dr. Wong’s report,
                                       and moreover, as discussed herein, there is conflicting evidence in the record regarding plaintiff’s
                                  28
                                       straight-leg raising tests, muscle weakness, and reflex loss. Thus, even assuming the ALJ
                                                                                          12
                                   1   finding that plaintiff failed to satisfy Listing 1.04. For example, the ALJ cites medical evidence

                                   2   showing that several physical examinations found plaintiff to have “decreased range of motion.”

                                   3   (AR 20.) Further, the ALJ noted that “[n]eurodiagnostic testing,” including nerve conduction

                                   4   studies and an electromyogram, were “noted to be abnormal due to denervation of the right L5 and

                                   5   S1 muscles and paraspinal muscles.” (Id.) That neurodiagnostic testing also showed signs of

                                   6   radiculopathy, which is referenced numerous times in the ALJ’s decision, and which plaintiff

                                   7   points out “is defined as an ‘irritation of or injury to a nerve root (as from being compressed).’”

                                   8   (Dkt. No. 40 (“Reply”) at 4, citation omitted.)4

                                   9          Cleves v. Astrue, No. C09-03624 WHA, 2010 WL 682465 (N.D. Cal. Feb. 24, 2010) is

                                  10   instructive. There, the court granted a claimant’s motion for summary judgment on a Social

                                  11   Security appeal after finding that, like here, the ALJ “did not make any findings that would

                                  12   preclude plaintiff from establishing a Listing, and in fact, stated evidence that contradicted his own
Northern District of California
 United States District Court




                                  13   conclusion.” (Id. at *3.) Specifically, the court noted that although the ALJ stated that the

                                  14   claimant “show[ed] none of the nerve root compromise required by Listing 1.04(A),” later in his

                                  15   decision, he referenced medical evidence stating that the claimant’s “cervical nerve roots were

                                  16   compromised.” (Id., emphasis omitted.)

                                  17          Another court in this district reached the same conclusion in Branch v. Astrue, No. C 07-

                                  18   05530 SI, 2008 WL 3184490 (N.D. Cal. Aug. 4, 2008). In Branch, the court remanded a Social

                                  19   Security appeal for further proceedings where “the ALJ merely listed the criteria under Listing

                                  20   1.04A and made a cursory finding that plaintiff d[id] not meet each element of the listing.” Id. at

                                  21

                                  22
                                       considered these findings from Dr. Wong in reaching its determination on Step Three, this still
                                  23   would not constitute “substantial evidence” to support the ALJ’s finding.
                                  24          4
                                                 In support of her contention that she satisfied Step Three, Delacruz points to medical
                                  25   findings from 2011 and 2012. (Motion at 3–4.) The Commissioner counters that because these
                                       records predate the alleged onset date of June 25, 2013, they are of “limited relevance.” (Cross-
                                  26   Motion at 4, citing Carmickle v. Comm’r, Soc. Sec., 533 F.3d 1155, 1165 (9th Cir. 2008).)
                                       Although Carmickle is controlling precedent, medical records that predate the alleged onset date
                                  27   still may be of some relevance. That is particularly true here, where the onset date is based on
                                       Delacruz’s last day of work, rather than a precipitating event, and the record evidence indicates
                                  28
                                       her symptoms began in September 2011. (AR 457.)
                                                                                         13
                                   1   *3. The court noted that the ALJ did not explain how he reached his conclusion that the plaintiff

                                   2   did not meet the Listing “despite evidence showing neural foramen narrowing on his MRI, as well

                                   3   as evidence from plaintiff’s neurological and orthopedic evaluations indicating his limping gait,

                                   4   limited motion in the 5 back, and sensory and motor loss.” Id. at *4. Similarly, here, the ALJ

                                   5   cited to evidence supporting a finding that Delacruz satisfied at least some of the Listing 1.04

                                   6   criterion, then concluded that Listing 1.04 wasn’t satisfied. The Court cannot properly assess the

                                   7   ALJ’s determination without further explanation.

                                   8          In addition, the Court notes that during the administrative hearing on Delacruz’s

                                   9   application, the ALJ asked Delacruz’s husband, who was representing her, to address each of the

                                  10   elements of Listing 1.04. (AR 49.) As to a straight-leg raising test, the ALJ accepted “as an offer

                                  11   of proof,” a report from Dr. Abeliuk, an orthopedic surgeon who evaluated Delacruz in the context

                                  12   of a workers’ compensation claim. (Id.) The ALJ then stated that the parties had “talked about
Northern District of California
 United States District Court




                                  13   pain,” presumably referring to the Listing 1.04 requirement of “evidence of nerve root

                                  14   compression characterized by neuro-anatomic distribution of pain.” (Id.) Next, the ALJ found

                                  15   that, based on Dr. Abeliuk’s report, “you’ve got limited range of motion.” (AR 51.) The ALJ

                                  16   then addressed the motor loss requirement of Listing 1.04:

                                  17          ALJ: Do we have motor loss with atrophy[?] Is there any atrophy, muscle atrophy?
                                              Mr. Delacruz: In, in here in the report? I, Allison, do you know, do you have any
                                  18
                                              atrophy?
                                  19          Claimant (telephonically): I don’t think there was atrophy.
                                              Mr. Delacruz: Nevertheless, I don’t see how the lack of atrophy would disqualify this. It’s
                                  20          still lack of motion.
                                              ALJ: Well, it doesn’t care what you think. The listing, to meet the listing at Step 3, you
                                  21          must have atrophy.
                                  22          Mr. Delacruz: On Step 3?
                                              ALJ: Yeah. Okay. Now let’s talk about [RFC] as it relates to Step 4 and 5.
                                  23   (AR 51.)
                                  24          As an initial matter, the Court notes that the ALJ’s Step Three determination must be based
                                  25   on objective medical evidence in the record, not merely Delacruz’s statement that she did not think
                                  26   she suffered from muscle atrophy. Thus, insofar as Delacruz’s statement may have led to the
                                  27   ALJ’s conclusory Step Three determination, that determination warrants re-evaluation.
                                  28
                                                                                        14
                                   1   Furthermore, the Court notes that the ALJ misstated the “motor loss” requirement of Listing 1.04.

                                   2   Listing 1.04 defines motor loss as “atrophy with associated muscle weakness or muscle

                                   3   weakness.” 20 C.F.R. Part 404, Subpart P, App. 1, Listing 1.04 (emphasis supplied). Thus, even

                                   4   if plaintiff did not suffer from muscle atrophy, she could have satisfied Listing 1.04 if the evidence

                                   5   on record demonstrated “muscle weakness” such that she suffered from “motor loss.”

                                   6           Accordingly, the Court finds that the ALJ’s conclusory determination as to Step Three, and

                                   7   in particular as to plaintiff’s failure to satisfy Listing 1.04, is insufficient. The Court takes no

                                   8   position on whether plaintiff has satisfied any Listing, including Listing 1.04.5 The Court only

                                   9   finds that because the ALJ has not sufficiently explained his findings as to Step Three, reversal of

                                  10   the ALJ’s determination is warranted.6

                                  11           B.      Relief

                                  12           Having found that the ALJ’s Step Three determination was not based on substantial
Northern District of California
 United States District Court




                                  13   evidence, the Court next addresses the question of whether to remand for further administrative

                                  14   proceedings or for payment of benefits.

                                  15           A court may remand for an award of benefits only if (1) the ALJ failed to provide legally

                                  16   sufficient reasons for rejecting the evidence; (2) no outstanding issues must be resolved before a

                                  17   determination of disability can be made; and (3) the record clearly establishes that the ALJ would

                                  18   be required to find the claimant disabled were such evidence credited. Benecke v. Barnhart, 379

                                  19   F.3d 587, 593 (9th Cir. 2004) (citing Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000)).

                                  20   Generally, “the proper course, except in rare circumstances, is to remand to the agency for

                                  21   additional investigation or explanation.” Id. at 595 (citing INS v. Ventura, 537 U.S. 12, 16, 123

                                  22   S.Ct. 353, 154 L.Ed.2d 272 (2002)), Moisa v. Barnhart, 367 F.3d 882, 886–87 (9th Cir. 2004)).

                                  23

                                  24           5
                                                 The Court notes that plaintiff’s reliance in her moving papers on medical records
                                  25   showing degenerative disc disease and high levels of pain, without more, is insufficient to satisfy
                                       Listing 1.04, which requires that a claimant’s impairment meet each of its several criteria.
                                  26
                                               Having found that the ALJ erred at Step Three, the Court will not address plaintiff’s
                                               6
                                  27   arguments regarding the ALJ’s RFC determination. See Campos v. Colvin, No. C 13-03327 SI,
                                       2014 WL 4635622, at *5, n.2 (N.D. Cal. Sept. 15, 2014) (assessing plaintiff’s arguments as to the
                                  28
                                       RFC determination would be “premature” when remanding based on error at Step Three).
                                                                                     15
                                   1          Here the Court reverses and remands for the ALJ to explain his analysis as to Step Three,

                                   2   and if necessary, reevaluate his determinations as to the subsequent steps. See Frost v.

                                   3   Barnhart, 314 F.3d 359, 363–364 (9th Cir. 2002) (reversing and remanding for further

                                   4   proceedings where ALJ determined that plaintiff was not disabled without considering

                                   5   requirements of several applicable listings); Campos v. Colvin, No. C 13-03327 SI, 2014 WL

                                   6   4635622, at *5 (N.D. Cal. Sept. 15, 2014) (where ALJ did not sufficiently explain Step Three

                                   7   determination, “[t]he medical evidence must be evaluated anew; if following remand of this matter

                                   8   the ALJ does not find plaintiff disabled at step three, he must reassess plaintiff's RFC”); Brown v.

                                   9   Berryhill, No. 17-CV-02946-SVK, 2018 WL 1989535, at *11 (N.D. Cal. Mar. 16, 2018) (“The

                                  10   ALJ’s listing determination under Step 3 controls whether the ALJ must reach the issue of residual

                                  11   functional capacity at Step 4. . . . Accordingly, the Court also remands for consideration of Step

                                  12   4.”) On remand, the ALJ should reconsider whether plaintiff’s impairment meets or equals any
Northern District of California
 United States District Court




                                  13   Listing, including Listing 1.04, and support his findings with a discussion of the relevant medical

                                  14   evidence on which his determination is based.

                                  15   V.     CONCLUSION

                                  16          For the foregoing reasons, the Court GRANTS plaintiff’s motion and DENIES defendant’s

                                  17   cross-motion for summary judgment. The case is REMANDED to the ALJ for further

                                  18   administrative proceedings.

                                  19          This Order terminates Docket Numbers 34 and 39.

                                  20          IT IS SO ORDERED.

                                  21

                                  22   Dated: June 27, 2019
                                                                                                  YVONNE GONZALEZ ROGERS
                                  23                                                         UNITED STATES DISTRICT COURT JUDGE
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        16
